ADDENDUM TO EARN-IN AGREEMENT




between:




GENTOR RESOURCES LIMITED

(“GENTOR”). a company incorporated under the laws of the British Virgin Islands
with registration number 1557327 and formerly known as “APM Mining Limited”;




and




1)

Adil Bin Salim Bin Sulaiman Al Fairuz, an Omani national with identification
number 01496038; and




2)

Sadiq Bin Salim Bin Sulaiman Al Fairuz, an Omani national with identification
number 01671419; and




3)

Yasser Bin Salim Bin Sulaiman Al Fairuz, an Omani national with identification
number 02685875; and




4)

Suleiman Bin Salim Bin Sulaiman Al Fairuz, an Omani national with identification
number 6028956; and




5)

Mahmood Bin Salim Bin Sulaiman Al Fairuz, an Omani national with identification
number 06028944; and




(together the “AFM Shareholder”), being shareholders in Al Fairuz Mining;




and




AL FAIRUZ MINING COMPANY LLC

(the “Company” or “Al Fairuz Mining”) a company incorporated under the laws of
the Sultanate of Oman with registration number 1044741;




(collectively hereinafter referred to as the “Parties” and “Party” shall mean
any one of them)




RECITALS:




A.

WHEREAS it is recorded that (i) Al Fairuz Mining, the Al Fairuz Brothers and
African Precious Minerals Limited (“APM”) entered into an earn-in agreement on
or about 27 October 2009 (“Earn-in Agreement”); (ii) the Earn-in Agreement was
novated from APM to GENTOR pursuant to a novation agreement entered into between
Al Fainiz Mining, the Al Fairuz Brothers, APM and GENTOR dated 20 January 2010;
(iii) the Parties entered into a letter agreement dated 16 February 2010
pursuant to which Al Fairuz Mining and the Al Fairuz Brothers consented to the
acquisition by Gentor Resources, Inc. (“Gentor”) of the entire issued share
capital of GENTOR; (iv) the Parties entered into a share swap letter agreement
dated 28 February 2010 regarding the swap of 15% of the issued shares in Al
Fairuz Mining for 2,500,000 shares in Gentor; (v) the Parties entered into a
second share swap letter agreement dated on or about 20 April 2010; (vi) the
Parties intend to enter into a shareholders agreement to formally record the
terms and conditions that will govern their relationship going forward as
shareholders in the Company, as contemplated in Annexure “B” to the Earn-in
Agreement and (vii) APM Mining Limited changed its name to Gentor Resources
Limited.




B.

AND WHEREAS the Parties now wish to amend the Earn-in Agreement to reflect the
revised understanding between them as to, amongst other things, the acquisition
by GENTOR of an initial 40% shareholding in Al Fairuz Mining.




NOW 'THEREFORE THE PARTIES HEREBY AGREE AS FOLLOWS:




1.

DEFINITIONS AND INTERPRETATION:




1.1

Capitalized words and expressions used in this Addendum (including the recitals)
shall, unless indicated to the contrary, have the same meanings as those
ascribed to them in the Earn-in Agreement. In addition, the following words and
expressions are hereby defined:




•

“Addendum” - means this Addendum together with any annexures attached hereto;




•

“Shareholders”— means collectively GENTOR and the AFM Shareholders and
“Shareholder” shall mean any one of them;




1.2

In the interpretation of this Addendum, the following rules shall apply unless
the context requires otherwise:




1.2.1

Headings are for convenience only and do not affect interpretation.  The
singular includes the plural and conversely. A gender includes all genders. A
reference to a Clause is a reference to a Clause of this Agreement. Any
reference to Rials is a reference to legal tender in Oman;




1.2.2

If an event must occur on a specified day which is not a Business Day, then the
specified day will be taken to be the next Business Day;




1.2.3

Where amounts are referred to in figures and in words, if there is any conflict
between the two, the figures shall prevail.




2.

AMENDMENTS




It is hereby agreed among the Parties that the Earn-In Agreement be amended as
follows:




2.1

In general, all references to the Earn-In Agreement to GENTOR earning a 50%
(fifty per cent) Participating Interest in the Block 5 Project shall be changed
to refer to GENTOR acquiring an initial 40% (forty per cent) Participating
Interest in Al Fairuz Mining, which may, on and from the BFS Date and subject to
payment by GENTOR of RO1 (one Rial Oman), increase to a total 65% (sixty-five
per cent) Participating Interest




2.2

The definition of “Exploration Period” shall be deleted in its entirety and
replaced by the following:




“Exploration Period” - means the period starting on the Effective Date and
ending on the day on which, after the BFS, GENTOR acquires a 65% (sixty-five per
cent) Participating Interest in Al Fairuz Mining or such other date as may
agreed between the Parties.”




2.3

The definition of “Management Committee” shall be deemed to be deleted in its
entirety and replaced by the following:




“Management Committee” - means the management committee constituted pursuant to
the SHA.”




2.4

The definition of “Participating Interest” shall be deleted in its entirety and
replaced by the following:




“Participating Interest” - means the shares of Al Fairuz Mining held by a Party,
expressed as a percentage of all the issued shares of Al Fairuz Mining held by
the Parties.”




2.5

The definition of “SHA” shall be deleted in its entirety and replaced by the
following:




“SHA” - means the Shareholders Agreement to be entered into by the AFM
Shareholders and APM as of the Effective Date of the Earn-in Agreement and which
will reflect, among other things, the Parties’s agreement to the matters
contained in Annexure “B”.




2.6

Clause 3 entitled “EARN-IN” shall be deleted in its entirety and replaced by the
following:




“3.

ACQUISITION OF SHARES IN AL FAIRUZ MINING:




3.1

On and from the Effective Date, GENTOR shall be entitled to hold an initial 40%
(forty percent) Participating Interest, and the AFM Shareholder shall hold an
initial 60% (sixty percent) Participating Interest.




3.2

The Parties agree that GENTOR will acquire its initial 40% Participating
Interest as follows:




(a)

AFM Shareholder will take all steps to increase its shareholding in the Company
from its current shareholding of 60,000 shares of RO 1 each to 90,000 shares of
RO 1 each. The Parties agree that the Company will be entitled to utilize the
funds provided by GENTOR towards Exploration Activities as Sunken Costs to
demonstrate to the Ministry of Commerce and Industry the availability of funds
in the Company in connection with this increase of share capital of the Company
y issuing 30,000 share to AFM Shareholder.







(b)

Simultaneously with the steps set out in sub-clause (a) above, GENTOR will find
the Company with RO 60,000 and subscribe to 60,000 shares of RO 1 each.




(c)

As a consequence, the shareholding pattern of the Company shall be:




Shareholder

Number of Shares

Percentage




AFM Shareholder

90,000

60%




GENTOR

60,000

40%




(d)

The Parties agree to take and cause the Company to take all necessary actions
and execute all necessary documents in order to give effect to the terms of this
clause, including resolutions, amendments to constitutive contracts and
amendment to authorized signatory forms of the Company.




3.3

The Parties acknowledge that the current share capital of the Company held by
the AFM Shareholder of R.O 60,000 is reflected as an outstanding from the AFM
Shareholder due to the Company. Upon Gentor acquiring further shares as
contemplated under 3.4, the liability of the AFM shareholders would be reduced
to R.0.52500, the difference being transferred to the capital account of Gentor.
The AFM Shareholder will have the option to repay this entire amount of R.O.
52500 to the Company on the date of GENTOR acquiring a 65% Participating
interest in the Company as contemplated in clause 3.4 below. If the AFM
Shareholder does not exercise the foregoing option, it will repay an amount of
R.O. 52,500 (reflecting the number of Shares the AFM Shareholder will have after
GENTOR acquires a 65% Participating Interest in the Company as contemplated in
clause 3.4 below) from the profits received by it from the Company. The Parties
agree that the Company will be entitled to make deductions from the profits
declared end payable to the AFM Shareholder until the full amount of RO 52,500
is repaid to the Company.




3.4

On and from the BFS Date, GENTOR shall, upon payment to the AFM Shareholder of
RO1 (one Omani Rial) and in its sole discretion, be entitled to acquire further
shares, such that post acquisition, GENTOR holds an aggregate of 65% (sixty-five
per cent) Participating interest (“Further Shares”). The AFM Shareholder shall
provide reasonable assistance to GENTOR in respect of the regulatory and
administrative arrangements in connection with the transfer to GENTOR of the
Further Shares. If due to any regulatory reasons, the transfer of the Further
Shares is not permitted, the Parties will take all steps to give effect to the
provisions of this clause such that GENTOR holds not less than an aggregate of
65% Participating Interest.







3.5

Following the acquisition by GENTOR of a 65% (sixty-five percent) Participating
Interest in Al Fain& Mining, and in respect of the contribution by GENTOR of any
Sunken Costs:




3.5.1

Sunken Costs shall be regarded as loans by GENTOR to Al Fairuz Mining (the “APM
Loans”) which will be repaid In two annual instalments respectively on the first
and second anniversary of the first day of the Mining Period from any annual
profits generated by Al Fairuz Mining and before the payment of any dividends to
the Parties.




3.5.2

If for any reason any Sunken Costs remain outstanding after repayment of the APM
Loans as contemplated by Clause 3.5.1, such outstanding amount shall be paid in
three equal annual instalments on the third, fourth and fifth anniversary of the
first day of the Mining Period from any annual profits generated by Al Fairuz
Mining. If such profits in any year exceed the annual instalment payable in that
year, the excess amount shall be paid to the Parties as dividends in proportion
to their respective shareholding in Al Fairuz Mining.




3.5.3

At any time during the Mining Period the Parties may discuss and agree in good
faith an alternative structure to that reflected in Clauses 3.5.1 and 3.5.2
where, among other things, the profitability of Al Fairuz Mining so reasonably
warrants.




3.6

It is agreed that an internationally recognised independent consulting firm

(for example SRK Consulting) will be appointed by GENTOR for the preparation and
completion of the BFS, and GENTOR undertakes to consult with the AFM Shareholder
prior to making such appointment.”




2.7

Clause 5.4 shall be deleted in its entirety.




2.8

A new Clause 5.4 shall be inserted which shall read as follows:




“The Parties agree that before the commencement of the Mining Period, based on
the BFS, should GENTOR decide to proceed with mining activities, it will
consider the construction of a concentrator andfor processing plant (“Planr)
that may be necessary for the carrying out of mining activities on Block 5. The
Parties further agree that GENTOR will suitably collaborate with the AFM
Shareholder & Al Fairuz Mining in respect of the ownership of the business
arrangement for the Plant.”




In the event, after BFS, Gentor decides not to go ahead with the plant and
decides to dispose in part or who of their participating interest, subject to
clause 9 & 10 of the earn in agreement, Gentor agrees that it will use its best
endeavours to source a replacement investor which Is acceptable to AFM
shareholders




3.

NO OTHER AMENDMENT




For the avoidance of doubt, it is confirmed and agreed that save for the
amendments set out herein, all clauses and provisions in the Earn-in Agreement
continue to be binding on the Parties and are of full force end effect in all
respects.
















Signed at Muscat on this 18th day of July 2010

/s/Yasser Bin Salim Bin Sulaiman Al Fairuz

_______________________________________




Yasser Al Fairuz for and on behalf of Al Fairuz

Mining Company LLC who warrants that he is duly authorized thereto




Signed at Muscat on this 21st day of July 2010

/s/ Eugene Iliescu

_______________________________________




Eugene Iliescu for and on behalf of Gentor Resources Limited who warrants that
he is duly authorized thereto




Signed at Muscat on this 26th day of July 2010

/s/ Adil Bin Salim Bin Sulaiman Al Fairuz

_______________________________________




Adil Bin Salim Bin Sulaiman Al Fairuz




Signed at Muscat on this 31st day of July 2010

/s/ Sadiq Bin Salim Bin Sulaiman Al Fairuz

_______________________________________




Sadiq Bin Salim Bin Sulaiman Al Fairuz




Signed at Muscat on this 18th day of July 2010

/s/ Yasser Bin Salim Bin Sulaiman Al Fairuz

_______________________________________




Yasser Bin Salim Bin Sulaiman Al Fairuz




Signed at Muscat on this 18th day of July 2010

/s/ Suleiman Bin Salim Bin Sulaiman Al Fairuz

_______________________________________




Suleiman Bin Salim Bin Sulaiman Al Fairuz




Signed at Muscat on this 26th day of July 2010

/s/ Mahmood Bin Salim Bin Sulaiman Al Fairuz

_______________________________________




Mahmood Bin Salim Bin Sulaiman Al Fairuz












